 1

 2     KOKJER, PIEROTTI, MAIOCCO
       & DUCK LLP
 3     CERTIFIED PUBLIC ACCOUNTANTS
       Richard Pierotti #46794
 4     333 Pine Street, 5th Floor
       San Francisco, California 94104
 5     Telephone: (415) 981-4224
 6     E-Mail: rpierotti@kpmd.com

 7     Accountants for Michael G. Kasolas,
       Liquidating Trustee
 8

 9
                               UNITED STATES BANKRUPTCY COURT
10
                               NORTHERN DISTRICT OF CALIFORNIA
11
                                           SAN JOSE DIVISION
12
       In re                                             Case No. 15-50801-MEH
13
                                                         Chapter 11
14     ROBERT BROWER, SR.,
                                                         NOTICE OF FEES:
15     Debtor.                                           CHAPTER 11 ADMINISTRATIVE CLAIM,
                                                         ACCOUNTANTS’ FEES OF KOKJER, PIEROTTI,
16                                                       MAIOCCO & DUCK LLP FROM AUGUST 18,
                                                         2020 THROUGH SEPTEMBER 14, 2020
17

18     TO MUFG UNION BANK, N.A., MICHAEL G. KASOLAS AS LIQUIDATING
       TRUSTEE, AND THE OFFICE OF THE UNITED STATES TRUSTEE:
19

20
               Pursuant to § 3.12 of the Liquidating Trust Agreement1, Kokjer, Pierotti, Maiocco &
21
       Duck LLP (the “Firm”), accountants for Michael G. Kasolas, Liquidating Trustee (the
22
       “Liquidating Trustee,” administering the “Liquidating Trust”) of the estate of the above Debtor,
23
       files its Notice of Fees: Chapter 11 Administrative Claim, Accountants’ Fees of Kokjer, Pierotti,
24
       Maiocco & Duck LLP from August 18, 2020 through September 14, 2020 (the “Fee Notice”),
25
       and in support thereof states as follows:
26

27

               1
                   See Liquidating Trust Agreement, ECF 233 at 32–52.

       CHAPTER 11 CLAIM OF KOKJER, PIEROTTI, MAIOCCO & DUCK LLP                                       1/5

     Case: 15-50801        Doc# 282    Filed: 11/10/20    Entered: 11/10/20 15:23:37      Page 1 of
                                                   10
 1
                                                I. INTRODUCTION
 2
              1.      Debtor: Debtor filed the above-captioned bankruptcy case on March 11, 2015,
 3
       following Creditor MUFG Union Bank, N.A.’s (“Union Bank”) obtaining of a temporary
 4
       protective order and writ of attachment in January 2015. Union Bank’s Third Amended
 5
       Combined Plan of Reorganization and Disclosure Statement Dated November 2, 2017 (the
 6
       “Plan”) was confirmed by the Court on November 6, 2017. ECF 233 (Plan), 236 (confirmation
 7
       order). Pursuant to the Plan, the Effective Date of the Plan and the related Liquidating Trust
 8
       Agreement was September 15, 2020. ECF 271 (notice of Plan Effective Date). Administrative
 9
       claims incurred during the period beginning on the day after the Confirmation Date and ending
10
       on the Effective Date must be filed no later than 60 days after the Effective Date (i.e., November
11
       14, 2020). Id., Plan at Article VII.A.
12
              2.      Trustee: Michael G. Kasolas is the duly appointed Liquidating Trustee of the
13
       Liquidating Trust.
14
              3.      Accountants Employment: On October 6, 2020, this Court entered an Order
15
       Authorizing Employment of Accountant (Kokjer, Pierotti, Maiocco & Duck LLP) authorizing
16
       the accounting firm to serve as the Trustee’s accountant in this case. ECF 280.
17
              4.      Compensation: During the course of representing the Trustee for the period
18
       August 18, 2020 through September 14, 2020, the Firm performed the services described in this
19
       Fee Notice and in the time summaries attached to the supporting Declaration of Richard Pierotti
20
       (the “Declaration”).
21
              5.      Compliance with Liquidating Trust and Plan: The Liquidating Trust
22
       Agreement provides for payment of professional fees as follows:
23

24            “In order for any professional retained by the Liquidating Trustee to receive
              compensation, such professional shall file with Bankruptcy Court a notice listing
25            the amounts of fees and expenses sought and the period covered (the “Fee
              Notice”) and serve the Fee Notice on the Office of the United States Trustee,
26            Union Bank, and the other parties on the Post-Effective Date List. If there is no
              objection to the requested fees and expenses within ten . . . calendar days of the
27
              Fee Notice, the requested amount shall be paid in full when funds are available.”



       CHAPTER 11 CLAIM OF KOKJER, PIEROTTI, MAIOCCO & DUCK LLP                                         2/5

     Case: 15-50801      Doc# 282      Filed: 11/10/20    Entered: 11/10/20 15:23:37        Page 2 of
                                                   10
 1
       ECF 233, Liquidating Trust Agreement at § 3.12. The Plan provides for notice to be served on
 2
       Union Bank, the Liquidating Trustee, the United States Trustee, and post-Plan confirmation
 3
       special notice parties. ECF 233, Plan at § XVI.G. There are no post-confirmation special notice
 4
       parties.
 5
                  The Liquidating Trust further provides as follows:
 6

 7                If there is no objection to the requested fees and expenses within ten . . . calendar
                  days of the Fee Notice, the requested amount shall be paid in full when funds are
 8                available. If any party objects to any portion of the fees or expenses submitted by
                  any such professional, the objecting party shall prepare a written objection
 9                specifying the reason the objection is made and the amount to which the objection
                  relates, and serve such written objection on the subject professional, the
10
                  Liquidating Trustee and its counsel so that it is received within ten . . .calendar
11                days of the service of the Fee Notice. The Liquidating Trustee shall pay the
                  undisputed portion of such fees and expenses from available funds and shall
12                reserve the amount of the disputed fees and expenses pending resolution of said
                  objection by (i) agreement between the party requesting such fees and expenses
13                and the objecting party, or (ii) resolution of the disputed amount by the
14                Bankruptcy Court. Professionals retained by the Liquidating Trustee shall not
                  otherwise be required to file formal applications for Court approval of post-
15                confirmation fees and expenses.

16
       ECF 233, Liquidating Trust Agreement at §3.12.
17                6.     Funds on Hand: None as of the date of the filing of this Chapter 11
18     Administrative Claim. The Firm is informed and believes that approximately $930,851 is in an
19     escrow account, which are the proceeds from the sale of the estate’s real property in Carmel.2
20                                                   II. BACKGROUND
21                The services performed by the Firm, as described below, were provided from August 18,
22     2020 through September 14, 2020 on behalf of, and at the request of, the Liquidating Trust. This
23     time period is post-confirmation of the Plan, which became effective on September 15, 2020.
24     ECF 271.
25                The services rendered by the Firm in connection with the Liquidating Trustee’s
26
                  2
27             Upon receipt of such funds, the first payment goes to William J. Healy on account of his
       $102,757.30 fee claim, as set forth in the Stipulation Regarding Condition to Effectiveness of
       Confirmed Plan. ECF 259 (the “Healy Fee Stipulation”). Nothing in this Chapter 11
       Administrative Claim seeks to modify the Healy Fee Stipulation.

       CHAPTER 11 CLAIM OF KOKJER, PIEROTTI, MAIOCCO & DUCK LLP                                             3/5

     Case: 15-50801         Doc# 282      Filed: 11/10/20     Entered: 11/10/20 15:23:37        Page 3 of
                                                      10
 1
       administration of the Liquidating Trust are described below and the invoice attached to the
 2
       Declaration.
 3
                                             III. SERVICES RENDERED
 4

 5
              Applicant was contacted by the Liquidating Trustee prior to the plan effective date to
 6
       review the income tax consequences of selling real estate and distributing cash from two
 7
       Subchapter C corporations to the Trust. The Trust has an interest in two corporations, American
 8
       Commercial Properties Inc. and Coastal Cypress Corporation. Projections were prepared to
 9
       determine the tax consequences of selling real estate owned by Coastal Cypress, liquidating the
10
       corporations and making liquidating distributions from the corporations to the Trust. Applicant
11
       communicated his findings with the Trustee and his attorney.
12

13

14
                                                  IV. CONCLUSION
15
              In performing the services described above from August 18, 2020 through September 14,
16
       2020, the Firm spent 4.00 hours and incurred billable fees of $1,900.00 and $0.00 in expenses.
17
       Thus, the Firm seeks $1,900.00 as its reasonable compensation for its services, calculated on the
18
       basis of the hours and hourly rates listed in the billing records attached to the Declaration.
19
              Pursuant to the procedure set forth in § 3.12 of the Liquidating Trust Agreement, the
20
       Firm seeks payment of its Chapter 11 Administrative Claim, i.e. payment of the Firm’s fees in
21
       the sum of $1,900.00 plus expense reimbursement in the sum of $0.00 for a total compensation
22
       of $1,900.00, for those services rendered by the Firm for the period from August 18, 2020
23
       through September 14, 2020.
24

25

26

27




       CHAPTER 11 CLAIM OF KOKJER, PIEROTTI, MAIOCCO & DUCK LLP                                           4/5

     Case: 15-50801      Doc# 282      Filed: 11/10/20     Entered: 11/10/20 15:23:37         Page 4 of
                                                   10
 1                                             KOKJER, PIEROTTI, MAIOCCO & DUCK LLP
       Dated November 10, 2020
 2
                                               /s/ Richard Pierotti
 3

 4                                             Richard Pierotti
 5                                             Accountant for Michael G. Kasolas,
                                               Liquidating Trustee
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27




       CHAPTER 11 CLAIM OF KOKJER, PIEROTTI, MAIOCCO & DUCK LLP                                 5/5

     Case: 15-50801   Doc# 282   Filed: 11/10/20   Entered: 11/10/20 15:23:37       Page 5 of
                                             10
 1

 2     KOKJER, PIEROTTI, MAIOCCO
       & DUCK LLP
 3     CERTIFIED PUBLIC ACCOUNTANTS
       Richard Pierotti #46794
 4     333 Pine Street, 5th Floor
       San Francisco, California 94104
 5     Telephone: (415) 981-4224
 6     E-Mail: rpierotti@kpmd.com

 7     Accountants for Michael G. Kasolas,
       Liquidating Trustee
 8

 9
                              UNITED STATES BANKRUPTCY COURT
10
                              NORTHERN DISTRICT OF CALIFORNIA
11
                                            SAN JOSE DIVISION
12
       In re                                              Case No. 15-50801-MEH
13
                                                          Chapter 11
14     ROBERT BROWER, SR.,
                                                          DECLARATION OF RICHARD
15     Debtor.                                            PIEROTTI IN SUPPORT OF NOTICE
                                                          OF FEES: CHAPTER 11
16                                                        ADMINISTRATIVE CLAIM,
                                                          ACCOUNTANTS’ FEES OF KOKJER,
17                                                        PIEROTTI, MAIOCCO & DUCK LLP
                                                          FROMAUGUST 18, 2020 THROUGH
18                                                        SEPTEMBER 14, 2020

19

20
               I, Richard Pierotti, declare as follows:
21
               1.     I am the Liquidating Trustee’s court-appointed accountant in the above-captioned
22
       bankruptcy case. I am a partner at Kokjer, Pierotti, Maiocco & Duck LLP (the “Firm”). I make
23
       this declaration of my own personal knowledge and could and would testify competently thereto
24
       if called upon to do so. As to any matters stated on information and belief, I believe the
25
       information to be true and correct. I make this declaration in support of the Firm’s Notice of
26
       Fees: Chapter 11 Administrative Claim, Accoutnants’ Fees of Kokjer, Pierotti, Maiocco & Duck
27




       DEC. PIEROTTI ISO CHAPTER 11 CLAIM OF KOKJER, PIEROTTI, MAIOCCO & DUCK LLP                   1/2

     Case: 15-50801      Doc# 282       Filed: 11/10/20    Entered: 11/10/20 15:23:37   Page 6 of
                                                    10
 1
       LLP from August 18, 2020 through September 14, 2020 (the “Chapter 11 Administrative
 2
       Claim”).
 3
               2.      I am the accountant responsible for the Firm’s representation of Michael G.
 4
       Kasolas (the “Liquidating Trustee”) in this case.
 5
               3.      I have read the Chapter 11 Administrative Claim filed concurrently herewith. To
 6
       the best of my knowledge and belief, formed after reasonable inquiry, the statements contained
 7
       therein are true.
 8
               4.      No payments have been made or promised to the Firm for services rendered in
 9
       connection with the case, except for payments from the Liquidating Trust in accordance with the
10
       procedures set forth in the Liquidating Trust.
11
               5.      The compensation and expense reimbursement requested are billed at rates no
12
       less favorable than those customarily billed by the Firm.
13
               6.      Attached as Exhibit A is an authentic copy of the Firm’s invoice, which was
14
       prepared and maintained in the ordinary course of business, and which accurately reflects the
15
       Firm’s fees and expenses for this case from August 18, 2020 through September 14, 2020.
16
               I declare under penalty of perjury that the above statements are true and that if called as a
17
       witness I could and would testify to their truthfulness. This declaration is executed on November
18
       10, 2020 in Contra Costa County, California.
19

20
                                                                     /s/ Richard Pierotti
21                                                                   Richard Pierotti

22

23

24

25

26

27




       DEC. PIEROTTI ISO CHAPTER 11 CLAIM OF KOKJER, PIEROTTI, MAIOCCO & DUCK LLP                        2/2

     Case: 15-50801        Doc# 282    Filed: 11/10/20     Entered: 11/10/20 15:23:37        Page 7 of
                                                   10
                              EXHIBIT A




Case: 15-50801   Doc# 282   Filed: 11/10/20   Entered: 11/10/20 15:23:37   Page 8 of
                                        10
EXHIBIT A
BANKRUPTCY ESTATE OF ROBERT S. BROWER, SR. (8/18/2020 TO
                     9/14/2020) 15-50801 MEH                                                1

November 9, 2020                                                   Invoice # 8389


                             Professional TIME SUMMARY
Professional                                                    Hours      Rate       Amount
Richard L. Pierotti                                              4.00    475.00     $1,900.00


     Total Fees                                                                     $1,900.00
    Total Expenses                                                                      $0.00
    GRAND TOTAL                                                                     $1,900.00




     Case: 15-50801   Doc# 282   Filed: 11/10/20   Entered: 11/10/20 15:23:37   Page 9 of
                                             10
EXHIBIT A

BANKRUPTCY ESTATE OF ROBERT S. BROWER, SR. (8/18/2020 TO
                                                                                                  2
                     9/14/2020) 15-50801 MEH
November 9, 2020                                                           Invoice # 8389



            Professional Fees

                                                                           Hrs/Rate         Amount

            Richard L. Pierotti

  8/18/2020 Review available information and prepare income tax and cash        2.50        1,187.50
            flow projection for sale of real property(2.30); e-mail to        475.00/hr
            Michael Kasolas and attorneys regarding income tax
            consequences to the bankruptcy estate of liquidating
            distribution from corporation to the bankruptcy estate(.20)

  8/27/2020 Conference with Michael Kasolas regarding tax consequences          0.40         190.00
            of corporate liquidations                                         475.00/hr

  8/31/2020 Conference with Michael Kasolas, Jennifer Hayes and Isaih           1.10         522.50
            Weeden for case orientation(.90). Set-up Box.com folder for       475.00/hr
            document transfer and related e-mails(.20).


            Subtotal:                                                           4.00        1,900.00

            Total Fees:                                                         4.00      $1,900.00


            Total amount due:                                                             $1,900.00




    Case: 15-50801      Doc# 282   Filed: 11/10/20    Entered: 11/10/20 15:23:37   Page 10 of
                                                10
